Exhibit 99.1 Press Release FOR IMMEDIATE RELEASE LABOPHARM TO PRESENT AT DUNDEE EMERGING GROWTH SUMMIT LAVAL, Québec (November 20, 2009) - Labopharm Inc. (TSX: DDS; NASDAQ: DDSS) today announced that James R. Howard-Tripp, President & Chief Executive Officer of the Company, will present at the Dundee Emerging Growth Summit at the Design Exchange in Toronto, on Thursday, November 26, 2009 at 2:30 p.m. ET. About Labopharm Inc. Labopharm is an emerging leader in optimizing the performance of existing small molecule drugs using its proprietary controlled-release technologies. The Company's lead product, a unique once-daily formulation of tramadol, is now available in 17 countries around the world, including the U.S., Canada, major European markets and Australia.
